Citation Nr: 0201180	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  93-14 271	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic cervical 
spine disability, to include C-7 burst-type fracture 
residuals, with quadriplegia.  


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, a friend


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 12, 1984 to 
June 11, 1988.  This appeal arises from an October 1991 
rating decision, in which the RO, among other things, denied 
service connection for a chronic cervical spine disorder, to 
include C-7 burst-type fracture residuals.  In August 1992, 
the veteran testified at a hearing before a hearing officer 
at the RO.  A copy of the transcript of the hearing is 
included in the record.  The appeal in this case was remanded 
to the RO by the Board of Veterans' Appeals (Board) in 
October 1995 and August 1997.  In a decision in August 1999, 
the Board denied the veteran's claim of entitlement to 
service connection for a chronic cervical spine disability, 
to include C-7 bust-type fracture residuals, with 
quadriplegia.  The veteran appealed the denial of his claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an Order, dated in March 2001, the Court 
remanded the appeal in this case to the Board for 
readjudication of the appeal in the wake of enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  A chronic cervical spine disability was not shown during 
service.  The veteran's current C-7 burst-type fracture 
residuals, including quadriplegia, were initially manifested 
following his separation from service, and the residuals have 
not been shown to have originated during service.  



CONCLUSIONS OF LAW

1.  VA's duty to assist the veteran in the development of 
evidence in connection with his claim has been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 (West 
1991).  

2.  A chronic cervical spine disability, to include C-7 
burst-type fracture residuals, with quadriplegia, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

As an initial matter, the Board notes that the veteran is 
contending that injuries he sustained in an accident 
involving a tractor on June 7, 1988, while he was on 
"terminal military leave" but still on active duty, 
contributed to the quadriplegia which developed after he 
sustained injury to his cervical spine in a diving accident 
on June 25, 1988, after his separation from service.  

The veteran's service medical records do not contain any 
complaint, diagnosis or treatment of a disorder of the 
cervical spine.  

In December 1990, the veteran submitted a VA Form 21-526 
("Veteran's Application for Compensation or Pension") to 
the RO.  He indicated that, in a tractor accident on June 7, 
1988, he sustained a fracture of the C-7 vertebrae, causing a 
loss of feeling and motor control from his chest down.  The 
veteran stated that, his injuries also included a laceration 
on the front of his neck, and abrasions on both sides of his 
back and both arms as a result of being dragged, and pinned 
by the tractor to a garage doorway.  He indicated that, 
"Paralysis occurred 25 June [19]88 while diving into [a] 
pond."  

A copy of an emergency room report from Butler Memorial 
Hospital, in Butler, Pennsylvania (Butler Hospital), dated 
June 7, 1988, was submitted in December 1990, in support of 
the veteran's claim.  The emergency room report noted that 
the veteran had been in an accident in which he was caught in 
a tractor.  

A separate medical report from Butler Hospital, dated June 7, 
1988, indicates that the veteran had been brought to the 
hospital by ambulance at 11:00 a.m. and that he was 
conscious.  The report states that the veteran had been 
caught between a tractor and a door, that he had not lost 
consciousness, and that there were no neurological findings.  
The report reflects abrasions over the veteran's clavicle, 
neck, and anterior area.  The report further notes that there 
was no evident neurovascular impairment.  The veteran was 
treated with Motrin.  X-rays studies of his right clavicle, 
cervical spine, and chest were performed.  He was discharged 
from Butler Hospital at 1:00 p.m.  

A report of an X-ray study of the veteran's cervical spine, 
performed at Butler Hospital, and dated June 7, 1988, 
indicated that no fracture or dislocation was identified.  On 
crosstable lateral study of his cervical spine, the examiner 
noted that there was a one-centimeter, well-corticated bone 
fragment located posterior to the C-7 transverse process.  
The examiner opined that this represented either a [dis-] 
united ossification center or it was residual of old trauma.  
The examiner further opined that the bone fragment definitely 
did not represent an acute fracture.  Following a complete 
cervical spine series, the examiner indicated that the bony 
alignment was normal, and that no acute fracture was 
detected.  The vertebral bodies, interspaces, prevertebral 
soft tissues and facet joints were unremarkable.  The neural 
foramina appeared to be unremarkable.  The examiner's 
diagnostic impression was that there was no fracture 
detected.  

An emergency room report from Butler Hospital, dated June 25, 
1988, indicated that the veteran dove into a pond, and struck 
his head, and that he then had no feeling from the waist 
down.  A separate medical report (triage assessment) from 
Butler Hospital, also dated June 25, 1988, indicated that the 
veteran was conscious, and his chief complaint was listed as, 
"Dove into a pond - striking head, no feeling from waist 
down."  Elsewhere on the triage assessment, it was noted 
that the veteran had hit his head, that he had not lost 
consciousness, and that he subsequently had no feeling from 
the nipples down.  The health care provider noted that the 
veteran was unable to move his legs, and that he had very 
weak hand grips.  The working diagnosis was of a fracture of 
the C-7 vertebrae, with neurological deficit.  The emergency 
room report and the separate triage assessment did not 
reference the veteran's prior medical treatment at Butler 
Hospital in June 1988.  

A nursing note from Butler Hospital, also dated June 25, 
1988, listed the veteran's pertinent history as that of a 22 
year-old male patient, who dove into a pond, "[W]ith arms 
extended over [his] head," and struck the bottom of the 
pond.   The nursing note did not reference the veteran's 
prior medical treatment at Butler Hospital in June 1988.  

An additional medical note from Butler Hospital, completed by 
an emergency medical technician (EMT), indicated that the 
veteran complained of pain in the neck area, between his 
shoulder blades.  It was reported that he dove into a pond 
behind his home, and that he struck both elbows on the bottom 
of the pond.  The veteran denied striking his head in the 
dive, and he denied losing consciousness.  The veteran stated 
that he had no feeling from the neck down, and that he could 
not move his feet or toes.  He reported a tingling sensation 
from his neck down.  He indicated that he had feeling and 
some movement in both arms, but his strength was described as 
weak.  The EMT noted that the veteran had abrasions on his 
right elbow, and he complained of difficulty breathing while 
he was in the water.  

Reports of a physical medicine evaluation and a medical 
history and examination of the veteran at Harmarville 
Rehabilitation Center (HRC), dated in July 1988, were 
subsequently associated with the claims folder.  On the 
report of physical medicine evaluation, Lester O. Prince, 
M.D. and Andrew C. Krouskop, M.D. indicated, among other 
things, that there was no evidence of head trauma.  The 
primary diagnosis was traumatic cervical spastic, C-8, 
complete, motor and incomplete sensory quadriplegia, 
secondary to cervical myelopathy, secondary to C-7 burst 
fracture sustained in a diving accident on June 25, 1988.  A 
report of physical medicine re-evaluation from HRC, dated 
June 1989, was also added to the claims folder.  

The foregoing reports from HRC did not refer to the veteran's 
medical treatment at Butler Hospital for the injuries he 
sustained on June 7, 1988.  A separate discharge summary from 
HRC, dated in July 1988, and reflecting medical treatment of 
the veteran from July 1988 to October 1988, referred to other 
medical conditions of the veteran, including a history of 
asthma, dating to his childhood, but the discharge summary 
did not refer to medical treatment he received at Butler 
Hospital for the injuries he sustained on June 7, 1988.  The 
discharge summary noted that the veteran, "[W]as in 
excellent health until 6/25/88 when he dove into a four-and-
one-half foot deep pond and was immediately unable to feel or 
move his lower body." 

The claims folder also contains a written statement, dated in 
August 1988, from an individual more fully identified in the 
record, but who is referred to herein by the initials 
"L.G."  L.G. described observing the veteran in a pond (on 
June 25, 1988) splashing, gasping for air, and yelling for 
help.  L.G. further described holding the veteran's legs and 
supporting his neck, and hearing him say that he could not 
move his legs.  L.G. denied observing any mud or anything 
else unusual associated with the veteran's body, other than a 
cut on his right arm.  

A report of a VA X-ray study of the veteran's cervical spine, 
dated March 1991, noted that there was no significant 
prevertebral soft tissue swelling.  The examiner reported 
that there had been fusion of the vertebral bodies from C-6 
through T-1.  The examiner indicated that there may have been 
an old evulsion of the spinous process of C-7.  Posterior 
elements were described as otherwise intact, and the examiner 
indicated that there was no significant neural foramina 
encroachment.  The examiner's diagnostic impression was of 
fusion versus congenital incomplete segmentation of the 
vertebral bodies from C-6 through T-1.  The examiner added 
that an old evulsion injury of the spinous process of C-7 was 
suspected.  The examiner further indicated that a comparison 
of any old X-ray studies would be of benefit to establish 
interval change.  On subsequent VA examination of the veteran 
in March 1991, and following clinical evaluation, the 
examiner's diagnostic impression was of a fracture of the 
cervical spine, with loss of fine motor use of both hands, 
motor paralysis and sensory loss.  The examiner added that 
there was intrinsic muscle atrophy, with weakness in both 
hands.  Range of motion of the veteran's neck was described 
as normal.  

The above referenced discharge summary and other medical 
reports from HRC noted that, after initial medical treatment 
at Butler Hospital, the veteran was transported by helicopter 
to Allegheny General Hospital (AGH) for additional medical 
treatment.  In March 1991, the RO forwarded letters to Butler 
Hospital and AGH, requesting that those facilities send the 
RO records of their medical treatment of the veteran.  
Thereafter, records of medical treatment of the veteran at 
Butler Hospital were received, including duplicate copies of 
records previously submitted to the claims folder.  In a 
letter, dated in April 1991, AGH indicated that release of 
the records of medical treatment of the veteran requested by 
the RO required that a special authorization form, executed 
by the veteran, be submitted.  

In a letter, dated in May 1991, Michael P. Duncombe, M.D., 
indicated that he had performed a neurological evaluation of 
the veteran.  Dr. Duncombe stated that the veteran was first 
injured on June 7, 1988, while cleaning a tractor; when his 
son turned on the tractor and it began to move.  The veteran 
was dragged with the tractor, struck his head against a wall, 
and was rendered momentarily unconscious.  He was taken to a 
hospital emergency room, where X-ray studies were performed.  
Dr. Duncombe noted that the medical evaluation apparently 
showed, "[O]nly minimal change", and the veteran was 
released.  Dr. Duncombe indicated that, on June 25, 1988, the 
veteran was, "[D]iving into a pool and instantly became 
paralyzed".  Dr. Duncombe stated that the veteran was quite 
sure that he did not strike his head in the dive.  He 
sustained a fracture at C-7, he was treated at AGH, and he 
underwent a neck vertebral fusion.  Dr. Duncombe noted that 
the veteran was receiving disability benefits from the Social 
Security Administration (SSA).  Following clinical 
evaluation, Dr. Duncombe indicated that the veteran had what 
were described as "fairly classic" signs of a lesion of the 
spinal cord between the C-7 and C-8 segments.  

In a letter, dated in June 1991, the RO again requested that 
AGH furnish records of medical treatment of the veteran.  
Thereafter, medical records from AGH were added to the claims 
folder.  The medical records furnished by AGH, reflecting 
treatment of the veteran, and dating from June 25, 1988 to 
July 1988, included a medical report, which indicated that 
the veteran dove into a pond and struck his head.  A medical 
progress note stated that the veteran had been in an accident 
in which he dove into a pool, "[W]ith his hands above his 
head".  A report of a single, lateral view X-ray study of 
the veteran's cervical spine, dated June 26, 1988, included 
the examiner's note that six complete vertebra were shown.  
The examiner further indicated that the burst fracture of C-7 
was seen very poorly, and that there was encroachment of the 
vertebral canal at C-7.  

A separate report of a single lateral view of the cervical 
spine, also dated June 26, 1988, included the examiner's note 
that only five complete vertebra and a portion of C-6 were 
shown.  The examiner indicated that the burst fracture of C-7 
was not identified.  

A report of a magnetic resonance imaging (MRI) study of the 
cervical spine, dated June 27, 1988, included the examiner's 
note that there was a burst fracture of C-7, with marked 
encroachment on the spinal canal and compression of the 
spinal cord.  The examiner noted a large prevertebral 
hematoma.  The examiner's impression was of a burst fracture 
of C-7, with marked cord compression.  

A report of a computer tomography (CT) scan of the veteran's 
spine, dated June 27, 1988, included the examiner's note that 
multiple transverse sections showed a burst fracture 
involving the body and posterior arches of C-7, with canal 
compromise of at least 50 percent of its transverse diameter.  
The examiner further indicated that the spinous processes of 
C-7 were fractured, and the adjacent vertebrae were intact.  

A report of a hospital discharge summary from AGH, showing 
medical treatment of the veteran from June 25, 1988 to July 
1988, noted that, following a diving accident, the veteran 
was taken to Butler Hospital with clinical findings of C-7 
fracture and no loss of consciousness.  Following clinical 
evaluation, the diagnostic impression was of a C-7 burst 
fracture, with paraplegia.  The discharge summary did not 
refer to medical treatment of the veteran prior to June 25, 
1988.  

The medical records received from AGH also included a report 
of microsurgical anterior C-7 corpectomy and anterior C-6/T-1 
cervical fusion, with strut graft, which the veteran 
underwent on June 29, 1988.  He subsequently underwent a 
tracheostomy on July 7, 1988, in connection with his 
ventilator dependence.  The foregoing reports of the 
veteran's surgical procedures at AGH did not refer to medical 
treatment that he received for his cervical spine prior to 
June 1988.  

In a notice of disagreement, dated in February 1992, the 
veteran contended that the bone fragment noted near the C-7 
region of his cervical spine on the X-ray study of June 7, 
1988 represented a fracture at the time of his tractor 
accident which, in turn, caused him to develop quadriplegia 
in the diving accident of June 25, 1988.  

Subsequent to the addition of the AGH records to the claims 
folder, the veteran's representative submitted a written 
statement, dated in May 1992.  The veteran's representative 
noted that, although the report of X-ray study of the 
veteran's spine at Butler Hospital, dated June 7, 1988, did 
not show an acute cervical spine fracture, the report 
referred to a bone fragment at C-7.  In contending that the 
veteran's current quadriplegia is related to his injuries of 
June 7, 1988, the representative asserted that severing a 
nerve or causing paralysis would only require a small piece 
of bone.  The representative further asserted that, although 
an attending physician noted in an emergency room report from 
Butler Hospital, dated June 25, 1988, that the veteran struck 
his head in the diving accident on that date, there was no 
substantiation of the physician's report of trauma to the 
veteran's head in the diving accident.  

In a hearing before a hearing officer at the RO in August 
1992, the veteran testified that, after the tractor accident, 
he felt numbness in two of his fingers and a portion of the 
underside of his right arm, and he had difficulty moving his 
head.  The veteran's spouse testified that he lost 
consciousness for approximately one-half hour after the 
tractor accident.  Several days later, he returned to Butler 
Hospital for medical treatment of abdominal pains.  He 
testified that, the sensation of numbness in his hands and 
neck persisted after he was discharged from active duty on 
June 11, 1988, and continued until the diving accident on 
June 25, 1988.  The veteran stated that the dive he was 
performing at the time of the diving accident was, "[A] skim 
dive right over the surface of the water".  The veteran's 
spouse expressed her dissatisfaction with the thoroughness of 
the medical treatment he received at Butler Hospital in the 
aftermath of the tractor accident on June 7, 1988, implying 
that adequate medical treatment at Butler Hospital might have 
reduced the severity of the veteran's injuries in the diving 
accident on June 25, 1988.  The veteran testified that 
statements in the medical records indicating that he struck 
his head in the diving accident were incorrect, and that 
medical personnel incorrectly assumed he had struck his head 
in the diving accident because of the quadriplegia, which 
resulted from the diving accident.  In support of his 
assertion that some of the medical records reporting the 
circumstances of his diving accident were incorrect, the 
veteran noted that, some medical reports incorrectly stated 
that he had sustained injuries while diving into a pool, 
rather than a pond.  The veteran's representative referred to 
a color photograph, which is included in the claims folder.  
The representative explained that the photograph depicted the 
veteran's spouse, holding mud she had scooped from the 
shallow pond into which the veteran dove.  The veteran 
indicated that the swimming in which he was engaged on June 
25, 1988, was the first activity of its kind which he had 
been capable of performing since the tractor accident of June 
7, 1988, because he had been so severely injured in the 
tractor accident as to cause him to curtail most activities.  
The veteran asserted that his injuries in the diving accident 
on June 25, 1988, increased the severity of the injuries he 
had already sustained on June 7, 1988, and resulted in his 
quadriplegia.  

In a written statement in support of the veteran's claim, 
dated in March 1994, the veteran's representative asserted 
that, the inadequacy of clinical testing performed at the 
time of the tractor accident resulted in an absence of 
medical evidence to adequately assess the severity of the 
injuries which the veteran sustained on June 7, 1988.  

In June 1995, the Board requested an independent medical 
expert (IME) opinion regarding the etiology of the veteran's 
burst fracture residuals of C-7.  Specifically, the Board 
requested an IME opinion to determine whether the C-7 burst-
type fracture residuals are etiologically related to the 
injuries, which the veteran sustained on June 7, 1988.  

In a letter, dated in July 1995, B. Daniel Paysinger, M.D., 
replied to the Board's request for an IME opinion.  Dr. 
Paysinger noted that he had reviewed the veteran's chart and 
the crosstable lateral and complete cervical spine X-ray 
studies performed at Butler Hospital (and dated June 7, 
1988).  Dr. Paysinger stated that the crosstable lateral 
study showed a well-corticated bone fragment posterior to the 
C-7 transverse process.  He noted that no mention of this 
finding appeared in the complete cervical spine X-ray study.  
Dr. Paysinger indicated that both sets of X-rays showed no 
evidence of an acute fracture, and he further stated that the 
veteran complained of numbness in his right arm prior to his 
discharge from Butler Hospital.  Dr. Paysinger stated that, 
as a result of the diving accident of June 25, 1988, the 
veteran developed quadriplegia.  Dr. Paysinger indicated that 
the CT scan performed at AGH on June 27, 1988 showed a 
fracture involving the body and posterior arches of C-7, with 
canal compromise of at least 50 percent of its transverse 
diameter, and a fracture of the spinous process of C-7; with 
adjacent vertebrae remaining intact.  Dr. Paysinger opined 
that it would have been helpful to review unspecified X-ray 
reports and CT scans performed in June 1988, but he concluded 
that the X-ray reports of June 7, 1988 did not appear to be 
clinically significant.  He further opined that the diving 
injury that the veteran sustained on June 25, 1988 was 
typical of an injury that might be sustained upon diving into 
shallow water and striking one's head.  Dr. Paysinger 
concluded that the injuries that the veteran sustained on 
June 7, 1988 were not related to his injuries received on 
June 25, 1988.  

In October 1995, the Board remanded the veteran's appeal in 
this case to the RO for additional development.  The Board 
noted that, Dr. Duncombe's letter of May 1991 had indicated 
that the veteran was receiving disability benefits from the 
SSA.  The Board concluded that, pursuant to the opinion of 
the Court in Masors v. Derwinski, 2 Vet. App. 181 (1992), 
VA's duty to assist claimants in developing their claims 
required that it obtain the records upon which a decision to 
award SSA disability was based.  Accordingly, the appeal was 
remanded to obtain the records associated with SSA's decision 
to award the veteran disability benefits.  

In a letter dated in November 1995, the RO requested that SSA 
forward records of medical treatment of the veteran in its 
possession to VA.  Subsequent to the RO's letter, extensive 
medical records from SSA were added to the claims folder, 
including duplicate copies of records previously generated at 
HRC and AGH.  The records received from SSA did not include a 
medical opinion relating the injuries sustained by the 
veteran in the diving accident of June 25, 1988, to the 
injuries he sustained in the tractor accident of June 7, 
1988.  

In November 1995, the veteran executed a written release 
authorizing the RO to receive records of his medical 
treatment at AGH.  In a letter dated in June 1996, the RO 
requested that AGH forward to the RO records of medical 
treatment of the veteran's "broken neck" in the period 
dating from June 25, 1988 through July 1988.  

In a letter dated in June 1996, the RO requested that Butler 
Hospital forward to the RO records of medical treatment of 
the veteran following his tractor accident and in the period 
from June 7, 1988 through July 1988.  

In a letter to the veteran, dated in July 1996, the RO 
reported that no response to the RO's request for records had 
been received from AGH.  The RO requested that the veteran 
assist in obtaining the evidence requested from AGH, and the 
letter further informed the veteran that, if no evidence were 
received within 60 days of the date of the letter, the 
veteran's claim would be reviewed on the basis of the 
evidence then of record.  

In August 1996, additional records of medical treatment of 
the veteran at Butler Hospital were added to the claims 
folder.  Most of the records received were duplicate copies 
of records previously contained in the claims folder.  
However, the records received included a medical report from 
Butler Hospital, dated June 10, 1988.  (This report was 
subsequent to the tractor accident of June 7, 1988, but prior 
to the veteran's separation from service on June 11, 1988, 
and prior to his diving accident on June 25, 1988.)  The 
report noted that the veteran was complaining of abdominal 
pain following a previous tractor accident.  A triage 
assessment from Butler Hospital, also dated June 10, 1988, 
noted that the veteran had previously had an accident 
involving a tractor.  The veteran's past medical history, 
which included neurological history, was listed as "none".  
The health care provider who completed the triage assessment 
noted that the veteran complained of abdominal pains, which 
began with the tractor accident.  A slight tenderness of the 
right upper quadrant was also noted.  An X-ray study of the 
veteran's abdomen was completed.  The examiner's impression 
was of a normal abdomen.  There were no complaints, findings, 
or diagnoses reported with regard to the veteran's cervical 
spine or numbness of his extremities.  

In February 1997, the RO issued a Supplemental Statement of 
the Case to the veteran, along with a letter indicating that 
a period of 60 days was being provided to permit him to 
comment on the Supplemental Statement of the Case before the 
claims folder was forwarded to the Board for its review.  

In a VA Form 646 ("Statement of Accredited Representative in 
Appealed Case"), submitted in May 1997, the veteran's 
representative asserted, among other things that, reports 
that the veteran had struck his head in the diving accident 
of June 25, 1988 were erroneous, and that, in rendering his 
IME opinion, Dr. Paysinger had not had access to the reports 
of X-ray studies of the veteran's cervical spine performed at 
Butler Hospital on June 7, 1988.  

In a remand, dated in August 1997, the Board concluded that, 
notwithstanding the instructions of the previous Board remand 
in October 1995, "The RO apparently did not request that all 
available radiological films, [CT] scans, and [MRI] scans 
associated with diagnostic studies of the cervical spine 
conducted in June 1988 be forwarded for incorporation into 
the record."  Accordingly, the Board remanded the appeal in 
this case to the RO for additional development of the 
evidence.  

Thereafter, a letter, dated in October 1997, from James R. 
Macielak, M.D., of Orthopedic Associates in Meadville, 
Pennsylvania, was added to the claims folder.  Dr. Macielak 
indicated that he had examined the veteran in his office in 
October 1997 for evaluation of complaints of low back pain 
and increased spasticity in and about the hip area.  Dr. 
Macielak indicated that the veteran had informed him that, on 
June 7, 1988, he had been involved in an accident in which a 
tractor had inadvertently started and run over him, pinning 
his head and neck.  Dr. Macielak noted that the veteran 
stated that he had experienced an immediate onset of right 
upper extremity numbness, which continued to persist.  The 
veteran also reported the onset of substantial cervical pain 
and reduced range of motion with the tractor accident.  The 
veteran indicated that, he received medical treatment at 
Butler Hospital, and he was told that he had sprained his 
neck.  Dr. Macielak indicated that, on June 25, 1988, the 
veteran sustained a second injury to his cervical spine, when 
he dove into four feet of water, in what the veteran 
described as a "racing dive."  Dr. Macielak related that 
the veteran told him that, immediately after the dive, he 
felt an electric shock travel through his body, and he lost 
power in his lower extremities.  Dr. Macielak noted that the 
veteran reported that he was again taken to Butler Hospital, 
and he was subsequently transferred to AGH.  Dr. Macielak 
indicated that medical evaluation of the veteran revealed a 
bursting type fracture of C-7, and the veteran has since 
developed permanent C-7 quadriplegia.  Dr. Macielak further 
indicated that the veteran had had no recent medical 
treatment for his condition.  Dr. Macielak noted that the 
veteran had brought X-ray studies, dated in March 1997, for 
his review.  Dr. Macielak opined that the X-ray studies 
revealed the presence of a mild scoliotic deformity.  
According to Dr. Macielak, plain X-rays of the veteran's 
cervical spine revealed foraminal stenosis of C-5/6 on the 
obliques.  Dr. Macielak also opined that, at the dorsal of 
the spinous process at C-7 there appeared to be an 
incompletely ossified ossicle.  Dr. Macielak also noted what 
he identified as an apparent fusion from C-6 through T-1.  
Dr. Macielak indicated that, the veteran had also brought a 
report of a CT scan from 1988, which demonstrated a burst-
type fracture of C-7, with bone retropulsed into the spinal 
canal.  Dr. Macielak's diagnostic impressions included C-7 
complete quadriplegia, post cervical trauma, times two.  

Dr. Macielak further opined that the veteran's diving 
accident of June 25, 1988 did not sufficiently explain the 
injury he sustained.  Dr. Macielak indicated that the veteran 
reported that he did not lose consciousness, he did not 
strike his head on anything, and there was no mention of any 
scalp laceration or abrasion on the emergency room reports.  
Dr. Macielak stated that, based on the history provided by 
the veteran, including the veteran's complaints of the 
immediate onset and persistence of right upper extremity 
numbness in an ulnar nerve distribution, as well as 
significant cervical pain, he (Dr. Macielak) believed that 
the veteran's tractor accident injury, "[P]restressed the 
spine, resulting in the subsequent burst-type fracture at C-
7".  Dr. Macielak stated that no further imaging studies of 
the veteran's spine, such as a CT scan and/or an MRI were 
performed following the veteran's first cervical injury, 
which may have detected the prestressing condition.  Dr. 
Macielak further noted that the C-7 vertebra is notoriously 
difficult to visualize, due to its presence at the cervical 
thoracic junction.  

In October 1997, the veteran executed a written release 
authorizing the RO to receive records of his medical 
treatment at Butler Hospital, including release of the 
records specified in the Board's August 1997 remand.  

On VA examination in February 1998, the examining physician, 
a clinical instructor in orthopedic surgery, noted that, 
according to the veteran's file, he had been involved in an 
accident on June 7, 1988, in which he was pinned between a 
tractor and a door.  The examiner indicated that, the 
emergency room records (from Butler Hospital) showed that the 
veteran sustained abrasions over his clavicle, neck, and 
anterior chest.  The examiner further indicated that the 
veteran complained of right upper extremity numbness, but no 
neurological deficits were elicited in the emergency room.  
The examiner noted that X-ray study included a visualization 
of C-7, and revealed a single ossicle posterior to the C-7 
transverse process, which the X-ray examiner concluded, was 
not indicative of an acute fracture.  The VA examiner 
indicated that, subsequently, on June 25, 1988, the veteran 
was involved in a diving accident, which had evidently 
rendered him a C-7/C-8 quadriplegic.  The examiner noted 
that, at the time of the veteran's diving accident, a burst-
type fracture of C-7 was documented by plain radiographs and 
CT scan, and the veteran remained quadriplegic.  The 
examining physician opined that, although the tractor 
accident and the diving accident were temporally related, 
there was nothing in the medical record suggesting that the 
two accidents were causally related; that is, that the 
tractor accident and resulting injuries on June 7, 1988, 
predisposed the veteran to the injuries he sustained on June 
25, 1988, in the diving accident.  The examiner explained 
that, while it was possible that the veteran sustained a 
neuroplaxia or possibly a cervical disc-type injury on June 
7, 1988, there was no indication of any bony injury at that 
time.  The examiner further explained that, clearly the 
pathology associated with the injury on June 25, 1988, was a 
bony injury to the C-7 vertebrae.  The examining physician 
concluded that, therefore, it did not appear that the 
veteran's injury of June 7, 1988, predisposed him to the 
injury of June 25, 1988.  

In a letter dated in February 1998, the RO requested that 
Butler Hospital forward to the RO records of medical 
treatment of the veteran's cervical spine in June 1998.  The 
record does not contain a copy of a reply from Butler 
Hospital.  

In September 1998, the RO issued a Supplemental Statement of 
the Case to the veteran, along with a letter indicating that 
a period of 60 days was being provided to permit him to 
comment on the Supplemental Statement of the Case before the 
claims folder was forwarded to the Board for its review.  In 
October 1998, a duplicate copy of Dr. Macielak's letter of 
October 1997 was added to the claims folder.  

In March 1999, the RO issued a Supplemental Statement of the 
Case to the veteran, along with a letter indicating that a 
period of 60 days was being provided to permit him to comment 
on the Supplemental Statement of the Case before the claims 
folder was forwarded to the Board for its review.  

In May 1999, the veteran's representative submitted a VA Form 
646, in which it was contended that, given the medical 
opinions of Drs. Paysinger and Macielak, the issue of the 
etiology of the veteran's current C-7 quadriplegia was in 
equipoise.  Alternatively, the veteran's representative 
contended, in effect, that the medical opinion of Dr. 
Macielak was entitled to receive greater probative weight 
because, among other things, only Dr. Macielak had read the 
emergency room X-ray reports before rendering his medical 
opinion.  In July 1999, the veteran's representative 
submitted an additional written statement in support of the 
veteran's claim.

In August 1999, the Board denied the veteran's claim of 
entitlement to service connection for a chronic cervical 
spine disability, to include C-7 burst-type fracture 
residuals with quadriplegia.  In its decision, the Board 
noted, among other things, that Dr. Macielak concluded that 
the veteran's C-7 vertebrae was "prestressed" in the 
tractor accident of June 7, 1988, without explaining that the 
vertebrae was fractured or otherwise clarifying what he meant 
in his use of the term "prestressed".  The Board concluded 
that Dr. Macielak's medical opinion regarding the etiology of 
the veteran's quadriplegia was of limited probative value due 
to his failure to more fully explain the basis for his 
medical opinion.  The Board found that Dr. Paysinger's IME 
opinion and the medical opinion contained in the VA 
examination of February 1998 were entitled to be given 
greater probative value, and citing Court precedent, the 
Board noted that the veteran and his representative were not 
competent to provide medical opinions.  Accordingly, the 
Board concluded that the preponderance of the evidence was 
against the veteran's claim and the claim was denied.  

The veteran appealed the Board's denial of his claim to the 
Court.  In July 2000, the veteran's private attorney 
submitted a brief in support of his claim.  The brief 
asserted, among other things, that VA erred in failing to 
apply the benefit-of-the-doubt doctrine (as set forth at 
38 U.S.C.A. § 5107(b) (West 1991)) and 38 C.F.R. § 3.102 
(2000)) because the brief contended that the medical evidence 
as to the etiology of the veteran's quadriplegia is in 
equipoise.  Alternatively, the veteran's representative 
asserted that the medical opinion of Dr. Macielak should be 
accorded greater probative weight than Dr. Paysinger's IME 
opinion.  The veteran's representative additionally asserted 
that VA failed in its duty to assist the veteran in 
developing his claim by failing to obtain the X-ray reports 
and CT scans performed in June 1988 and referenced by Dr. 
Paysinger in his IME opinion.  

In November 2000, VA's Office of General Counsel (OGC) filed 
a brief in response to the brief submitted by the veteran's 
attorney.  The OGC brief asserted, among other things, that 
the Board's decision denying the veteran's claim should be 
affirmed by the Court because it was plausibly supported by 
adequate reasons and bases.  The OGC brief also contended 
that VA satisfied its duty to assist the veteran in 
developing his claim and the instructions of the Board's 
remands in October 1995 and August 1997.  

Analysis

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 1991).  For a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the fact of chronicity in service is not adequately 
supported, then a showing of chronicity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  To implement the 
provisions of this law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim of entitlement to service 
connection for a chronic cervical spine disability, to 
include C-7 burst-type fracture residuals, with quadriplegia.  
By way of summary of the evidentiary development that has 
already occurred in this appeal, this appeal has twice been 
remanded by the Board to the RO (in October 1995 and August 
1997) for additional development of the evidence.  In 
connection with the two remands, voluminous evidence has been 
associated with the claims folder, including all records of 
medical treatment of the veteran during the relevant period 
herein (June 1988) at Butler Hospital and AGH, which have 
been identified to VA.  Records relied upon by SSA (including 
medical records in addition to those of Butler Hospital and 
AGH) in adjudicating the veteran's SSA disability claim have 
been added to the claims folder.  The veteran, his spouse and 
a friend have provided their sworn testimony at a hearing 
before a hearing officer at the RO.  A second friend of the 
veteran (the individual identified as "L.G.") has provided 
a written statement in support of the veteran's claim.  A 
color photograph has been added to the record in connection 
with the veteran's claim.  The record contains numerous 
written statements by the veteran and his representatives in 
support of his claim.  Three medical opinions, including an 
IME opinion, have also been submitted to the record in 
connection with the issue of the etiology of the veteran's 
quadriplegia.  The veteran and his representative do not 
point to evidence in addition to that evidence which has 
already been added to the claims folder, which they assert 
should be obtained for the claims folder and considered in 
adjudicating this claim.  The VCAA cannot be reasonably 
construed to require that VA endlessly associate duplicate 
copies of medical evidence with the claims folder in this 
case.  Given all of the foregoing, and taking into 
consideration the enactment of the VCAA, the Board concludes 
that VA's duty to assist the veteran in developing evidence 
in connection with his claim has been met.  

More specifically, it has been contended that VA erred in 
failing to obtain the X-ray reports and CT scans performed in 
June 1988, and referenced by Dr. Paysinger in his IME 
opinion.  As noted above, Dr. Paysinger was requested to 
furnish an IME medical opinion as to whether the veteran's 
injuries sustained in the tractor accident (during service) 
on June 7, 1988, were causally related to his injuries 
sustained in the diving accident (after service) on June 25, 
1988.  On the face of his IME opinion, Dr. Paysinger appears 
to have focused on the status of the veteran after his 
injuries of June 7, 1988, to determine whether the injuries 
the veteran sustained on that date were related with his 
subsequent injuries on June 25, 1988.  In that regard, Dr. 
Paysinger specifically reported reviewing the veteran's 
"chart" and those X-ray reports from Butler Hospital which 
were dated June 7, 1988.  There is no indication in the 
record that there were additional medical records from the 
tractor accident of June 7, 1988, which Dr. Paysinger did not 
review.  (In fact, the veteran has repeatedly contended that 
the medical treatment he received at Butler Hospital on June 
7, 1988, and June 10, 1988, was inadequate, that adequate 
clinical studies were not performed, and that had such 
studies been performed, the conditions which allegedly later 
developed as quadriplegia may have been detected).  Based on 
Dr. Paysinger's review of the complete medical records of the 
June 7, 1988 tractor accident, and his review of the CT scan 
of June 27, 1988 (after the diving accident), Dr. Paysinger 
concluded that the X-ray reports of June 7, 1988, did not 
appear to be clinically significant, and that the injuries 
which the veteran sustained on June 7, 1988, were not related 
to his injuries sustained on June 25, 1988.  Careful reading 
of Dr. Paysinger's IME opinion demonstrates that, although he 
indicated that unspecified X-ray reports and CT scans 
performed in June 1988 (presumably after the diving accident) 
would have assisted him in his review, Dr. Paysinger did not 
indicate that he was unable to render his medical opinion 
without such evidence.  The Court has held that the Board may 
not exercise its own independent judgment on medical matters.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Absent a 
professional opinion that the medical records Dr. Paysinger 
did not review were required to enable him to render an IME 
opinion, the Board is not permitted to conclude on its own, 
and the VCAA cannot reasonably be construed to require, that 
Dr. Paysinger's medical opinion be rejected as inadequate.  

In addition, the Board notes that the Court has offered 
guidance on the assessment of the probative value of medical 
opinion evidence.  The Court has instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Further, 
the Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. 
App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  For 
the reasons set forth below, following a review of the entire 
evidence of record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.

In reaching this conclusion, the Board notes that, in 
addition to Dr. Paysinger's IME opinion, the veteran's claim 
is supported by the medical opinion contained in the February 
1998 VA medical examination of the veteran.  In that report, 
the examining physician reported having reviewed the claims 
folder, and the physician specifically commented on the 
findings disclosed by X-ray studies and a CT scan dating from 
after the diving accident of June 25, 1988.  (The Board notes 
that the veteran and his representative have not asserted 
that the VA examining physician on the examination of 
February 1998 failed to review medical evidence in connection 
with the veteran's claim.)  Based on a review of the 
foregoing evidence, the VA examining physician on the 
February 1998 VA examination, like Dr. Paysinger in his IME 
opinion, rendered a medical opinion unfavorable to the 
veteran's claim.  

The veteran's attorney has also contended that the veteran's 
claim should be granted because the evidence as to the 
etiology of the veteran's quadriplegia is in equipoise.  
Under 38 C.F.R. § 3.102, when, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin of a disability, such doubt will be 
resolved in favor of the claimant.  By "reasonable doubt" 
is meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability, as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102 (2000).  It is not a means of reconciling actual 
conflict or a contradiction in the evidence.  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court held that, when 
all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
also 38 U.S.C.A. § 5107(b) (West 1991).  

The Board finds that the "reasonable doubt" doctrine is not 
for application in this case, inasmuch as there is a clear 
preponderance of the evidence against the veteran's claim.  
Of the three medical opinions of record with regard to the 
etiology of the veteran's quadriplegia, the only medical 
opinion favorable to the veteran's claim is the medical 
opinion of Dr. Macielak.  A careful reading of Dr. Macielak's 
letter, dated in October 1997, shows that, in rendering an 
opinion that the injuries sustained during the veteran's 
tractor accident of June 7, 1988, were related to the 
injuries he sustained in the diving accident of June 25, 
1988, Dr. Macielak reported having reviewed emergency room 
reports.  He described a report of X-rays taken in March 
1997, years after the events of June 1988, and he described a 
CT scan performed in June 1988.  However, he did not 
specifically indicate that he reviewed the X-ray studies 
performed at Butler Hospital on June 7, 1988.  Since it is 
undisputed that no CT scan of the veteran's cervical spine 
was performed prior to June 25, 1988, it is not clear that 
the records reviewed by Dr. Macielak included the X-ray 
studies of June 7, 1988.  

A further indication that Dr. Macielak did not have an 
opportunity to fully review the medical records associated 
with the veteran's cervical spine is shown in Dr. Macielak's 
identification of what he indicated was an apparent fusion of 
vertebral bodies from C-6 through T-1.  As noted above, the 
claims folder contains copies of reports of surgical 
procedures which the veteran underwent at AGH after the 
diving accident, to include a microsurgical anterior C-7 
corpectomy and anterior C-6 through T-1 fusion, performed on 
June 29, 1988.  Had Dr. Macielak seen the complete medical 
record pertaining to the veteran's cervical spine in 
rendering his opinion, it is reasonable to conclude that he 
would have been fully aware of the surgical procedures that 
the veteran underwent after the diving accident.  

Dr. Macielak specifically stated that his medical opinion 
was, "Based on the history presented by [the veteran], 
including the immediate onset and persistence of right upper 
extremity numbness in an ulnar nerve distribution, as well as 
significant cervical spine pain."  However, the records of 
medical treatment of the veteran at Butler Hospital, and 
dating from June 7, 1988 and June 1988, make no reference to, 
"[T]he immediate onset and persistence of right upper 
extremity numbness in an ulnar nerve distribution, as well as 
significant cervical spine pain."  Accordingly, and as noted 
by the Board in the August 1999 decision, the medical opinion 
of Dr. Macielak appears to be based on a history provided by 
the veteran that is not substantiated by the contemporaneous 
medical records, and Dr. Macielak's medical opinion appears 
to have been based on a less than complete review of the 
medical records dating from June 7, 1988.  Therefore, the 
Board must again conclude that the medical opinion of Dr. 
Macielak is entitled to less probative weight than the IME 
opinions of Dr. Paysinger and the medical opinion contained 
in the report of VA examination of the veteran in February 
1998.  

In contrast to the medical opinion of Dr. Macielak, the two 
medical opinions that are unfavorable to the veteran's claim 
include statements are offered by physicians who specifically 
indicated that they reviewed X-ray studies of the veteran's 
cervical spine performed at Butler Hospital on June 7, 1988.  
This is of particular significance because the veteran has 
contended, and the evidence appears to confirm that no CT 
scans or MRI scans of his cervical spine were taken prior to 
June 25, 1988.  Therefore, the clinical studies of the 
veteran's tractor accident of June 7, 1988, are comprised of 
the X-rays performed at Butler Hospital on that date - X-ray 
studies that Dr. Macielak did not indicate he reviewed.  

The conclusion of both the IME opinion and the VA examiner in 
February 1998 that the veteran's injuries of June 7, 1988, 
are not causally related to his subsequent injuries sustained 
on June 25, 1988, is further supported by the absence of 
references to the veteran's injuries of June 7, 1988, in the 
extensive records of his medical treatment at two separate 
medical facilities (AGH and HRC) in the period immediately 
following the diving accident (June 25, 1988 through July 
1988).  As noted above, the records of medical treatment of 
the veteran at AGH and HRC do not refer to the veteran's 
injuries of June 7, 1988, and those records do not contain a 
medical opinion relating the tractor accident injuries to the 
diving accident.  

The veteran has contended that the medical treatment he 
received at Butler Hospital on June 7, 1988, and on June 10, 
1988, was inadequate and that adequate medical treatment 
would have at least detected the "prestressed" condition of 
his cervical spine.  However, Dr. Macielak's medical opinion 
in this regard is not entitled to significant probative 
weight for the reasons set forth above, and the Court has 
held that laypersons, such as the veteran, are not competent 
to render medical opinions.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, the veteran's contentions regarding the 
adequacy of the medical care he received at Butler Hospital, 
what adequate medical care prior to June 25, 1988, might have 
revealed about his cervical spine, and other such assertions 
as to medical matters, are not entitled to receive probative 
weight.  

The veteran has also asserted that he never struck his head 
in the diving accident, stating that the cause of his 
quadriplegia is the tractor accident of June 7, 1988, rather 
than the diving accident of June 25, 1988.  The 
contemporaneous medical records do not all agree as to 
whether he struck his head.  However, the Board concludes 
that, given that the preponderance of the competent medical 
evidence in this case is against his claim, and that 
competent medical evidence unfavorable to his claim does not 
depend upon the question of whether he struck his head in the 
diving accident, the Board need not reach the question of 
whether he struck his head.  

Therefore, for all of the foregoing reasons, the Board again 
concludes that the claim of entitlement to service connection 
for a chronic cervical spine disability, to include C-7 
burst-type fracture residuals, with quadriplegia, must be 
denied.  


ORDER

Entitlement to service connection for a chronic cervical 
spine disability, to include C7 burst-type fracture 
residuals, with quadriplegia, is denied.  



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

 

